     Case 2:18-cr-00018-KS-MTP Document 203 Filed 02/20/19 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                              CASE NO. 2:18-CR-18-KS-MTP

GLENN DOYLE BEACH, JR., et al.



                                     ORDER

      The Court grants Defendant Beach’s ore tenus motion to continue the plea

deadline and the trial date. The plea deadline is continued one week, to February

28, 2019. The trial is likewise continued one week, to commence on March 26, 2019.

      SO ORDERED AND ADJUDGED this 20th day of February, 2019.

                                            /s/ Keith Starrett
                                            KEITH STARRETT
                                            UNITED STATES DISTRICT JUDGE
